The county of Chilton obtained the judgment appealed from against the town of Clanton (appellant) on the theory that the town was due the county the sum adjudicated in consequence of the fact that the county had, through the county's road contractor, *Page 104 
improved a street in the town — a street that connected at the corporate limits of the town with a cross-county highway then being built by the county. It appears that the source of the money wherewith it was contemplated the improvement of this street in Clanton was to be paid for was "interest-bearing" warrants issued by the county against the special road and bridge fund derived from a levy for that purpose under section 215 of the Constitution of 1901; and the completed improvement of this street was paid for by this method.
In view of the restrictive provisions of section 215 of the Constitution, the county authorities were forbidden to devote or to apply, directly or indirectly, the product of such special levy to the repair, construction, or improvement of any street in the town of Clanton; funds so derived or to be collected being restricted to use on, or to improve, public roads of the county. City of Demopolis v. Marengo County,195 Ala. 214, 70 So. 275; County of Montgomery v. City of Montgomery, 190 Ala. 366, 67 So. 311, collecting earlier decisions. Hence any effort of the county of Chilton to so engage with the town of Clanton (if so) was wholly void, impossible of valid consummation.
The trial court entertained, and through rulings on the pleading, on the admission of evidence, and instruction of the jury, gave effect to the view that the circumstances and acts indicated raised up an implied promise on the part of the town of Clanton to pay or reimburse the county of Chilton the money expended by the county in improving, to the advantage of the town of Clanton, the street in question. As stated, no valid express contract between the county and the town could have been made with respect to the devotion, present or prospective, to the improvement of the town's street special road and bridge funds, collected or to be collected under the special levy authorized and governed in application by section 215 of the Constitution. In addition, no contract executed as Code, § 1183, prescribes (City of Mobile v. Mobile Electric Co.,203 Ala. 574, 84 So. 816) was shown. So the only possible theory of right in the county to recover must be found, if at all, in a promise implied by law. Section 1183 of the Code itself does not conclude against the raising up of an implied promise on the part of a municipality in a proper case to satisfy obligations that in equity and good conscience it should discharge (see Allen v. Intendant, etc., 89 Ala. 641, 647,8 So. 30, 9 L.R.A. 497); the whole design and effect of the statute being to define the mode of execution of express contracts by municipalities within its contemplation. It was not intended to affirm anything to the contrary in City of Mobile v. Mobile Electric Co., supra. If the money in question, derived from the special road and bridge fund (Const. § 215), had been paid to the town by the county authorities, the recent deliverance in City of Demopolis v. Marengo County, supra, would confirm the correctness of a judgment therefor against the town in favor of the county. In the present instance no money was paid to the town. The county authorities proceeded to improve the street on the mistaken assumption that a valid express contract, between the town and the county, justified the county in improving the street, by anticipating the receipt of funds to be derived from the special levy for road and bridge purposes (Const. § 215) and drawing interest-bearing warrants against such funds, on the assurance (mistakenly assumed to have been validly given) that the amount so paid to the contractor for doing the work on the street should be repaid to the county; that the county should be reimbursed in the fair sum the county should expend in improving the street. There is no legally admissible evidence of corporate action by this municipality in respect of this street's improvement, the only means of proof of such action being the record of proceedings of the municipality's governing body; verbal recitals of acts by members or officers of such bodies not sufficing to afford evidence in the premises. City of Greenville v. Greenville Water Works Co., 125 Ala. 625, 643,27 So. 764; Ala. City, etc., Ry. Co. v. Gadsden, 185 Ala. 263,267, 64 So. 91, Ann. Cas. 1916C, 573; City of Birmingham v. Chestnutt, 161 Ala. 253, 257, 49 So. 813. Aside from other considerations that might conduce to the like result, denying liability as upon an implied assumpsit, it is entirely clear from this record that there was not shown any such legally sufficient acceptance by the municipality of the benefit of the work done by the county in improving this street as would warrant the law's implication of a promise by the municipality to pay therefor. Aarnes v. Windham, 137 Ala. 513, 34 So. 816; Mountain Terrace Land Co. v. Brewer, 165 Ala. 242, 245,51 So. 559. The mere use of the street in its improved state by the residents of the town would not, of course, justify a finding of an acceptance of the work or the benefit resulting from it, since acceptance, within the contemplation of this doctrine, presupposes an option or choice to reject or to accept, and manifestly even this municipality, much less its citizens, could not be held to the consequences of an acceptance in the premises because the street, in its improved state, was not abandoned.
The judgment against the town is affected with error. It is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur. *Page 105